Citation Nr: 0930387	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected right foot plantar fasciitis, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased initial rating for service-
connected left foot plantar fasciitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to April 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).  Jurisdiction over the claims 
file was subsequently transferred to the RO in Portland, 
Oregon, and then to the RO in Anchorage, Alaska, following 
the veteran's respective moves to those states.  

Although the veteran has recently moved to Alaska from 
Oregon, he has not revoked his authorization allowing the 
Oregon Department of Veterans' Affairs (ODVA) to represent 
him in the instant appeal.  That organization has not 
withdrawn as his representative and has submitted a VA Form 
646 on behalf of the veteran as recently as May 2008.  As 
such, ODVA is listed as the veteran's representative on the 
first page of this decision.

The veteran presented testimony before the undersigned at the 
Portland RO in September 2006.  A transcript of this hearing 
has been associated with the veteran's VA claims folder.  
Following the hearing, the Board remanded the case in June 
2007 for further development.  That development having been 
completed, the case is now once again before the Board.


FINDINGS OF FACT

1.  The veteran's right foot plantar fasciitis is manifested 
by the inability to stand or walk for prolonged periods, the 
inability to lift heavy weights, and the use of various 
prescription and over-the-counter pain medications together 
with orthotic shoe inserts.  

2.  The veteran's left foot plantar fasciitis is manifested 
by the inability to stand or walk for prolonged periods, the 
inability to lift heavy weights, and the use of various 
prescription and over-the-counter pain medications together 
with orthotic shoe inserts.  

3.  The evidence does not show that veteran's bilateral 
plantar fasciitis is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 20 
percent for right foot plantar fasciitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).

2.  The criteria for an increased disability rating of 20 
percent for left foot plantar fasciitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that his 
bilateral plantar fasciitis is more severe than is 
contemplated by the currently-assigned 10 percent ratings.  
He specifically contends that plantar fasciitis considerably 
limits his mobility and precludes most types of employment.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

I. Duties to notify and assist

At the outset of this decision, the Board finds that VA has 
complied with the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
Specifically, this claim arises from the veteran's 
disagreement with the initial evaluation assigned following 
the grant of service connection for bilateral plantar 
fasciitis.  The United States Court of Appeals for Veterans 
Claims (Court) as well as the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the VCAA 
notice is not prejudicial.  See Hartman v. Nicholson, 483 F. 
3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also 38 C.F.R. § 3.159(b)(3) (as amended at 
73 Fed. Reg. 23,353 (Apr. 30, 2008)).  As such, there is no 
additional notice requirement in this case.

As for VA's duty to assist, all relevant evidence necessary 
for an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service treatment 
records, VA treatment records, the reports of multiple VA 
examinations, and the transcript of a September 2006 hearing 
before the undersigned.  Moreover, pursuant to the Board's 
June 2007 remand, additional VA treatment records were 
obtained together with the veteran's vocational 
rehabilitation folder and the report of a March 2008 VA 
examination.  The veteran and his representative have not 
identified any other any other outstanding relevant evidence.

In short, the Board finds that VA has satisfied its duties to 
notify and assist.  Additional development efforts at this 
time would only result in unnecessary delay.  Thus, the Board 
will proceed with adjudication.


II. Claims for an increased initial rating

The veteran was initially granted service connection for 
right and left foot plantar fasciitis in a September 2003 
rating decision.  This appeal is the result of his 
disagreement with the initial 10 percent rating assigned for 
each foot.  Because resolution of each of the veteran's 
increased initial rating claims hinges on the same evidence 
and provisions of law, the Board will discuss the rating for 
each foot in common discussion.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The veteran's bilateral plantar fasciitis is currently 
evaluated as 10 percent disabling for each foot under 
Diagnostic Code 5284.  The Board believes that Diagnostic 
Code 5284 is appropriate, in that it is a catch-all provision 
which is intended to cover a variety of foot disabilities, 
including the veteran's service-connected plantar fasciitis.  
A more specific diagnostic code relating to plantar fasciitis 
is not included in the rating criteria for the foot.  The 
Board will accordingly evaluate the veteran's bilateral 
plantar fasciitis under Diagnostic Code 5284.

Under Diagnostic Code 5284, foot injuries productive of 
"moderate" impairment are rated 10 percent disabling.  Foot 
injuries productive of "moderately severe" impairment are 
rated as 20 percent disabling, and those productive of 
"severe" impairment are rated as 30 percent disabling.  
Actual loss of the foot is rated as 40 percent disabling.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  
Words such as "moderate," "moderately severe," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2007).  

After reviewing the evidence of record, the Board believes 
that the veteran's plantar fasciitis is productive of 
moderately severe impairment in each foot.  The medical 
record consistently indicates that plantar fasciitis pain has 
limited the veteran's mobility.  VA outpatient treatment 
records dated in November 2005 note that the veteran can walk 
only a half mile before having to stop and rest.  The March 
2008 VA examiner similarly concluded that the veteran could 
walk only a quarter mile before resting.  On VA examination 
in May 2004, the veteran noted that he could "tolerate a 
trip around the grocery store," but that he needed to rest 
afterward.  

The record also indicates that foot pain has limited the 
veteran's ability to stand for long periods or lift heavy 
weights.  VA examination reports dated in May 2004 and March 
2008 note the veteran's complaints that he cannot stand or 
walk longer than five to 15 minutes due to foot pain.  The 
veteran also testified at his Board hearing that he has 
difficulty lifting "anything over 15 to 20 pounds" due to 
increased foot pain.  See Board Hearing Tr. at 4-5.  Similar 
complaints are reflected in the veteran's January 2003 
vocational counseling report.

The veteran's inability to stand or walk for extended periods 
or lift heavy weights has also limited the types of 
employment available to him.  The May 2004 VA examiner 
specifically indicated that the veteran "could not tolerate 
working in occupations requiring excessive ambulation and 
standing."  The March 2008 VA examiner similarly noted that 
"pain with standing or walking . . . limits his 
employability."

The record also reflects indicates that the veteran uses 
orthotics and has required various prescription and over-the-
counter medication to treat his foot pain over the years.  
The veteran has also reported two to three episodes of foot 
drop, but none since January 2007.  See Board Hearing Tr. at 
3; March 2008 VA examination report.   

Given the veteran's difficulty with lifting and mobility and 
its effect on employment, the Board believes that moderately 
severe impairment has been demonstrated, thus warranting an 
increased 20 percent evaluation for each foot under 
Diagnostic Code 5284.  The Board does not, however, believe 
that severe impairment warranting an even higher 30 percent 
rating for each foot has been shown.  

Although the veteran has noted difficulty with extensive 
standing or walking, it still appears that he can walk 
between a quarter and half mile before having to stop.  
He also indicated at his Board hearing that he could complete 
household tasks such as retrieving the mail and carrying bags 
of laundry to and from the laundry room of his apartment 
complex.  See Board Hearing Tr. at 5, 18.  The veteran 
likewise indicated that he could walk to stores in close 
proximity to his home.  Id. at 5.  Moreover, while the March 
2008 VA examiner noted that the veteran's plantar fasciitis 
precludes his participation in sports and severely limits his 
recreational and exercise activities, the examiner found that 
he was only moderately limited in his ability to shop and 
complete chores.  Only mild limitation was noted with 
traveling and driving, while no limitation was found with the 
veteran's ability to perform certain activities of daily 
living such as bathing, dressing, grooming, or toileting.  
The March 2008 VA examiner further noted that there was no 
objective evidence of painful motion, weakness, instability, 
swelling, or stiffness.  Gait was normal.  VA outpatient 
treatment records further reflect normal foot strength and 
intact sensation.

The Board also notes that while the veteran has periodically 
used pain medication to treat his plantar fasciitis and has 
regularly worn orthotics, more invasive treatment has not 
been required.  The veteran has not used orthopedic 
appliances or braces beyond his shoe inserts.  Surgery and/or 
hospitalization have also not been required.  

In short, although the veteran's plantar fasciitis has 
undoubtedly caused him considerable difficulty, his symptoms 
are more consistent with "moderately severe" impairment 
than "severe" impairment.  As such, the Board believes that 
a 20 percent rating, and no higher, is warranted for each 
foot under Diagnostic Code 5284.

The Board has also considered whether a higher rating for 
either foot is warranted for functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 
38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5284, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In any event, to 
the extent that the veteran complains of the inability to 
walk or stand for prolonged periods, such has already been 
contemplated by the increased 20 percent ratings that the 
Board has assigned for each foot.

The Board has also considered whether staged ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (holding that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged 
ratings").  However, at no time since the effective date of 
service connection for his bilateral plantar fasciitis has 
the veteran met or nearly approximated the criteria for 
greater than a 20 percent rating for either foot.  As 
explained above, while the veteran's bilateral plantar 
fasciitis is moderately severe, severe symptoms which would 
warrant a higher rating have not been shown at any time since 
the effective date of service connection.  

The Board has lastly considered whether referral for an 
extraschedular rating is appropriate.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected bilateral plantar fasciitis.  The record 
does not show that the veteran has required frequent 
hospitalization for plantar fasciitis.  All treatment for the 
condition has been conducted on an outpatient basis.  

Marked interference with employment, beyond that contemplated 
by the schedular criteria, has also not been demonstrated.  
In this regard, the Board acknowledges that the veteran's 
difficulty with heavy lifting and prolonged standing and 
walking adversely effect his employability.  As the May 2004 
VA examiner noted, the veteran "would not tolerate working 
in occupations requiring excessive ambulation and standing."  
Similar concerns were voiced by the March 2008 VA examiner 
and the veteran's January 2003 vocational counseling report.  
However, limited mobility and the inability to carry 
excessive weight do not present an exceptional or unusual 
disability picture and are not reflective of any factor which 
takes the veteran outside of the norm.  Such symptoms are 
specifically contemplated by the rating schedule and the 20 
percent rating the Board has assigned for each foot.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired); see also 38 C.F.R. § 4.1 (2007) 
(stating that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  

The evidence does not support the proposition that the 
veteran's service-connected bilateral plantar fasciitis 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a 20 rating, and no 
higher, have been met for each foot.  The appeal is granted 
to that extent.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation of 20 percent for 
right foot plantar fasciitis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased evaluation of 20 percent for left 
foot plantar fasciitis is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


